Citation Nr: 0737763	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  98-17 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.  This case initially came before the Board of 
Veterans' Appeals (the Board) on appeal from a rating 
decision prepared in May 1998 and issued to the veteran in 
June 1998 by the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).  The Board Remanded the 
appeal in July 2005, and denied the claim in July 2006.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
July 2007, the Court remanded the claim to the Board, 
pursuant to a June 2007 Joint Motion for Remand.  The parties 
requested that the Board's decision be vacated and that the 
appeal be remanded to the Board for additional explanation of 
the reasons and bases underlying its decision.  

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in May 2005.  At that Travel Board hearing, the Board granted 
the veteran's motion to advance this case on the docket due 
to his age.  38 C.F.R. § 20.900(c)(2007).


FINDINGS OF FACT

1.  The preponderance of the evidence, including medical 
statements received in April 1997 and in June 2005, and the 
veteran's lay testimony, establishes that the veteran did not 
manifest or incur arthritis of the hands during his military 
service or to the required compensable degree within one 
year, the applicable presumptive period.

2.  The RO's actions following the Board's July 2005 Remand 
complied with the terms of the Remand as directed by the 
Board, including compliance with the directions for the 
examiner who conducted VA examination.




CONCLUSION OF LAW

The criteria for service connection for arthritis of the 
hands are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for arthritis because he has had pain in his hands 
since he was in service.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

The Court has held that such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, notice complying with the requirements was 
provided in May 2001.  This notice addressed all four 
elements which the Court has held must be included in 
complying notice.  The veteran was again provided notices 
complying with the VCAA in October 2003 and April 2004.  The 
appeal was thereafter readjudicated by a supplemental 
statement of the case (SSOC) issued in November 2004 and in 
April 2006.  Readjudication having been conducted after 
notice complying with the VCAA was issued, the notice 
requirements set forth in the statute enacted after the 
receipt of the veteran's claim has been fulfilled.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, evidence obtained during the 10 years of the pendency 
of this appeal is extensive.  The veteran has been afforded 
VA examinations.  VA clinical records have been obtained.  
Additional VA clinical records identified by the veteran has 
been requested at least three times, but no identified VA 
medical facility has been able to locate any treatment 
records dated in the 1980s.  The record also reflects that 
the RO requested records from the Social Security 
Administration (SSA), but SSA responded that there were no 
records for the veteran.  The Board notes that it is unable 
to locate the SSA response in the claims files at this time.  
The veteran has submitted private clinical evidence, as well 
as lay statements.  The veteran has testified before the 
Board.  The veteran has appealed the case to the Court.  

The veteran has been advised on numerous occasions of the 
types of evidence he could submit or identify which might 
assist him to substantiate his claim, and he has identified 
and submitted numerous items of evidence.  The veteran has 
not identified as available any additional evidence that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duties to assist and notify the veteran have been met, 
even though his claim was submitted prior to enactment of the 
VCAA, and appellate review may proceed.

Laws and regulations applicable to claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases which are defined by law or regulation as 
chronic may be presumed to have been incurred during service 
if the chronic disorder becomes disabling to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Arthritis may be presumed service-connected if 
manifested to the compensable degree within one year after a 
veteran's service discharge.

Facts and analysis

In this case, the veteran has been diagnosed with arthritis 
of the hands, including at VA examinations in 1997 and 2005.  
The veteran attributes his current arthritis of the hands to 
his duties while working as a cook in service, including 
having his hands immersed in cold water for prolonged 
periods.  The veteran is competent to report his experiences, 
such as working as a cook and immersing his hands in cold 
water, and readily observable symptoms, such as pain or 
swelling in his hands and fingers.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  

The veteran contends that he began having painful, swollen 
hands which he attributes to arthritis of the hands during 
service and chronically thereafter.  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  While the 
veteran may testify that his hands hurt or were swollen, a 
layperson is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

The Board finds that painful or swollen hands may result from 
a variety of causes and medical disorders.  A diagnosis of 
arthritis of the hands is not a diagnosis a layperson is 
competent to provide, although, as noted, the veteran's lay 
testimony as to his symptoms is accepted as presentation of 
reporting of observable symptoms.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding that, 
although a lay person can certainly provide an account of 
symptoms he experiences, a lay person is not competent to 
provide a medical diagnosis). 

The Board has considered whether the medical diagnosis of 
arthritis of the hands, when assigned, was based on the 
veteran's report of symptoms.  However, the available 
evidence, testimony that the veteran was treated a year and a 
half after service for painful hands, and medical statements 
that a physician treated the veteran as early as 1965, do not 
include any testimony or notation that a diagnosis of 
arthritis of the hands was assigned in 1965 or before, and 
does not note whether the diagnosis, when made, was based on 
the veteran's complaints of pain and swelling in the hands.  
Jandreau v. Nicholson, 492 F.3d 1331, 1337 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 

The veteran has provided conflicting statements as to when 
his symptoms began and when he first received medical 
treatment.  At a May 1997 VA hand, thumb, and fingers 
examination, the veteran reported having chronic deformity 
and swelling and pain in his fingers of both hands since his 
military service.  In his August 1998 notice of disagreement, 
the veteran stated that approximately six years after service 
he began to have pain, cramps, and swelling in his hands and 
fingers.  In his November 1998 substantive appeal, the 
veteran stated that he began having pain in his hands 
approximately five years after his separation from military 
service.  

In a June 2002 statement, the veteran stated that symptoms of 
slight pain in his fingers began approximately one and one-
half years after service.  In a December 2004 statement, the 
veteran stated that he first received medical treatment for 
arthritis of the hands in 1955 (following his service 
discharge in early 1955) and had begun having symptoms prior 
to that time.  

At a May 2005 hearing before the Board, the veteran testified 
that he saw Dr. Colombo for his painful hands approximately a 
year and a half after his service discharge; later during 
that same testimony, the veteran stated that he first saw Dr. 
Colombo two or three years after his service discharge, and 
was told he had early arthritis.  

To the extent that the veteran claims that his symptoms began 
in service, the Board finds that the veteran's recent 
assertions are outweighed by the medical evidence 
contemporaneous with the veteran's military service from 1953 
to 1955.  The veteran's service medical records contain no 
record of treatment of the veteran for complaints related to 
his hands or fingers, nor is there any notation that the 
veteran complained of hand pain, although there are notations 
that the veteran complained of foot pain.  Further, at a 
January 1955 examination for transfer (which appears from the 
record to have been the veteran's separation examination), 
the veteran's upper extremities were evaluated as normal, and 
the veteran denied a history of arthritis or rheumatism and 
bone, joint, or other deformity.  Accordingly, the 
preponderance of the evidence shows that the veteran's 
symptoms did not begin during his military service, despite 
his testimony that the symptoms of arthritis of the hands 
began in service.

To the extent that the veteran asserts that his symptoms were 
medically treated soon after his service discharge, there is 
no objective evidence which support this assertion.  In a 
statement received in April 1997, and again in a June 2005 
statement, Harry Berkowitz, M.D., stated that the veteran 
reported that his father, Dr. Murray Berkowitz, had treated 
the veteran from 1965 to 1975.  After the veteran submitted 
the April 1997 statement from Dr. Berkowitz, the RO requested 
the original records on the veteran's behalf, but Dr. 
Berkowitz did not respond.

In the June 2005 statement, Dr. Harry Berkowitz also noted 
that the veteran reported that the treatment provided by his 
father had been for arthritis that was secondary to his job 
while in service.  Dr. Berkowitz did not indicate that he had 
any clinical records which confirmed the veteran's report of 
the dates of treatment or the disorder for which treatment 
was provided.  Dr. Harry Berkowitz added that it was possible 
that arthritis was exacerbated while the veteran was working 
in the kitchen with duties that included physical 
manipulation with his hands.  

In a statement received in June 2005, and again in an April 
2007 statement, Lev Paukman, M.D., stated that he had known 
the veteran since 1981.  Dr. Paukman further stated that the 
veteran had previously been treated by a Dr. Colombo, who had 
practiced in the same office prior to 1983.  In his April 
1997 statement, Dr. Paukman noted that the veteran had 
received physiotherapy for arthritis.  After the veteran 
submitted the April 1997 statement from Dr. Paukman, the RO 
requested the original records on the veteran's behalf, but 
Dr. Paukman did not respond.

In his June 2005 statement, Dr. Paukman further stated that 
the veteran's exposure to extreme cold for many hours while 
serving as a cook in the military "could have been a 
contributory factor" to the veteran's arthrititic condition.  

The examiner who conducted July 2005 VA examination stated 
that the veteran reported that he had had hand problems 
during his military service but had not been treated by any 
physician until approximately one year after his separation 
from service.  The examiner noted that the veteran retired 
from working as a barber in 1993 because that work increased 
pain in the hands.  The examiner specifically noted that the 
earliest date of the veteran's post-service medical 
treatment, as confirmed by medical statements dated in 2005, 
was in 1965.  The examiner assigned a diagnosis of 
osteoarthritis of the bilateral hands.  The examiner opined 
that the arthritic condition of the veteran's hands was 
"unlikely to be related to military service" because the 
veteran did not seek medical attention until at least 1965 
and because there was no evidence of any problems with the 
veteran's hands for at least ten years after the veteran's 
separation from service in 1955.

The Board finds that, because of their speculative nature, 
each of the two statements provided by Dr. Berkowitz and by 
Dr. Paukman, as well as the four private statements 
considered together, are insufficient to provide medical 
support for the veteran's lay testimony that he had pain in 
his hands in service or continuously proximate to service, 
since the earliest date of medical treatment for any disorder 
noted in any of the four statements would be in 1965, 
approximately 10 years following the veteran's service 
discharge.  Thus, the earliest date on which a medical 
diagnosis of arthritis of the hands could have been assigned 
was in 1965.  However, none of the physicians' statements 
confirms that a diagnosis of arthritis of the hands was 
assigned in 1965 or earlier.

Similarly, none of the four private medical statements 
establishes that arthritis of the hands is etiologically 
linked to the veteran's service.  Each physician essentially 
stated that the veteran's military service was a possible 
cause of the veteran's arthritis.  Medical evidence which 
merely indicates that a disorder "may or may not" be related 
to the veteran's service is too speculative to establish such 
a relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (deeming "speculative" a diagnosis that claimant was 
"possibly" suffering from schizophrenia); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative).

The Board gives greater weight to the opinion of a VA 
physician from a July 2005 VA hand, thumb, and fingers 
examination.  The examiner specifically noted that he had 
reviewed the veteran's claims folder, including his service 
medical records.  In his opinion, the VA examiner 
specifically noted that the 2005 private medical statements 
did not confirm that the veteran had post-service medical 
treatment prior to 1965, and did not confirm that a diagnosis 
of arthritis of the hands was assigned prior to 1965.  The 
examiner specifically noted the veteran's report of hand 
problems during his military service, and treatment within 
one year after service, but noted in his opinion that that 
the veteran did not seek medical attention until at least 
1965.  This notation apparently reflects a judgment by the 
examiner that, in the absence of supporting medical 
documentation, he did not accept as accurate the veteran's 
lay belief that hand pain noted during or proximate to 
service was due to arthritis of the hands.  

Moreover, the examiner who conducted the July 2005 VA 
examination noted that the veteran worked as a barber until 
1993.  The Board notes that the veteran, who was born in 
1932, underwent coronary artery bypass graft surgery in early 
1994.  Although the veteran has stated that he had to give up 
work as a barber due to arthritis, the Board notes that 
service connection for arthritis of the feet has been 
granted, and the Board further notes that medical disorders 
other than arthritis were present in 1993 when the veteran 
stopped working.  To the extent that the veteran has stated 
that he had to stop working as a barber because of hand pain, 
the record is somewhat inconsistent with that contention.  
The Board finds, as a matter of fact, that the fact that the 
veteran worked as a barber until 1993, nearly 40 years after 
his service discharge, contradicts or inconsistent with the 
veteran's contention that arthritis of the hands was present 
to a compensable degree by January 1956.  

The opinion by the VA examiner is based upon a review of the 
evidence in the claims file, and thus a more complete and 
accurate history than that provided by the veteran to Dr. 
Harry Berkowitz and Dr. Paukman.  The rationale of the VA 
physician is persuasive and more complete than the 
essentially conclusory statements by the private physicians.  
Further, as noted above, to the extent that the statements by 
the private physicians are favorable to the veteran's claim, 
those statements fail to establish that the veteran sought 
clinical care for hand pain or that a clinical diagnosis of 
arthritis was assigned prior to 1965.  Moreover, the 
statements are speculative in nature, and do not state that 
osteoarthritis of the hands, regardless of date of onset or 
diagnosis, is linked to the veteran's service.  The 
unfavorable opinion of the examiner who conducted the July 
2005 VA examination is substantially more persuasive than the 
somewhat favorable opinions from the private physicians.

Although the veteran clearly believes that his current 
arthritis of the hands is related to his military service, 
his statements are not competent evidence to establish any 
such relationship.  Because the veteran is not shown to be a 
medical professional, he is not competent to make a 
determination that his arthritis of the hands is related to 
his military service or that such a disorder was present to 
the required degree during an applicable presumptive period 
after his service discharge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Moreover, to the extent that the veteran's lay testimony is 
to the effect that he had hand pain or was medically treated 
for hand pain prior to 1965, the Board finds that these 
statements are of little probative value and are not 
credible.  As noted in the discussion above, the veteran's 
statements as to when he first noted pain in the hands are 
variable.  In his most recent VA examination and in testimony 
before the Board, he stated that he had hand pain in service 
and chronically thereafter.  However, the service medical 
records fail to show any complaint of hand pain.  

While the veteran has stated that he saw Dr. Colombo 
beginning in 1955, Dr. Paukman did not provide any 
information about the date that Dr. Columbo began treating 
patients, but, rather, only stated that Dr. Colombo practiced 
in the office in which Dr. Paukman was working "prior to 
1983."  Dr. Paukman did not provide any information as to 
Dr. Columbo's practice prior to 1983.  

The Board notes that the veteran indicated that there would 
be SSA records, but none were located.  The veteran alleged 
he received VA clinical treatment prior to the 1990's, but no 
records of treatment in the 1980s was located by any medical 
center identified by the veteran, even though the records 
from 1980 to the present were requested from each identified 
medical center at least three times.  The lack of such 
records, although identified by the veteran, diminishes his 
credibility slightly, although it is his inconsistency in his 
statements that, in the Board's opinion, most reduces his 
credibility.  

As noted, in some statements, the veteran indicated that had 
pain began five years or six years after his service 
discharge.  In later statements, he indicated that pain began 
within about 18 months after discharge.  In other statements, 
he indicated that pain began in service or soon thereafter.  
In some statements, he indicated that he sought medical 
treatment for hand pain from Dr. Columbo as early as 1955, 
but no evidence of any type which supports that contention 
has been located.  

The veteran's inconsistency in his statements as to when hand 
pain appeared, and inconsistency in statements as to when 
hand pain was first medically treated, or first medically 
diagnosed as arthritis, seriously undermines the veteran's 
contention that arthritis of the hands was present within one 
year after service.  It is not clear whether the veteran is 
being less than candid in some statements, or whether it is 
simply difficult for him to remember accurately what happened 
during a period which is now 40 to 50 years ago.  However, it 
is clear that the veteran has, at various times, stated that 
he had hand pain in service, or that such pain was 
exacerbated in service, or that it began proximate to 
service, and was diagnosed within one year following his 
service separation, or that he was seen or diagnosed 18 
months after service, or that he was seen and diagnosed 5 or 
6 after service.  

Unfortunately, there is no support for any of the veteran's 
statements that he had had pain in service or prior to 1965.  
The veteran's statements, considered together, establish that 
the veteran may have manifested arthritis within several 
years after his service discharge, and that a medical 
diagnosis of arthritis of the hands may have been diagnosed 
by 1965.  The veteran's statements are too inconsistent, when 
considered alone, to establish that it is at least as likely 
as not that he had arthritis of the hands in service or to a 
compensable degree within one year following service, the 
applicable presumptive period.  The veteran's lay statements 
are not of sufficient credibility and probative weight to 
establish that arthritis of the hands was present during the 
presumptive period, in the absence of objective support for 
that date of onset of arthritis of the hands.  

The veteran has submitted a February 2004 statement from a 
friend and a statement submitted by facsimile in October 2007 
from another friend.  The friend whose statement was 
submitted in 2004 recalled that the veteran had been treated 
by physicians for arthritis and that the veteran had told her 
that the physicians had attributed the veteran's arthritis to 
his duties in service.  There is no evidence that the 
veteran's friend is a medical professional or otherwise has 
any medical expertise.  More importantly, however, the 
statement fails to confirm any observations by the friend 
that the veteran complained of hand pain or reported medical 
diagnosis or treatment of arthritis of the hands prior to 
1965.  The friend whose statement was submitted in October 
2007 stated that he first met the veteran in 1978, while the 
veteran was a barber.  The friend recalled that the veteran 
complained of hand pain already in 1978, and recalled that 
the veteran stated that hand pain had developed while the 
veteran was in service.  This statement does not, however, 
establish that arthritis was present to a compensable degree 
prior to 1978.

The Board notes that the July 2005 opinion of the VA examiner 
only referred to the statements provided by Drs. Paukman and 
Berkowitz in 2005, and did not specifically reference the 
statements provided by each of those physicians in April 
1997.  The Joint Motion on which the Court's July 2007 Order 
is based specifically states notes that the July 2005 VA 
examination did not discuss the April 1997 statements from 
the private physicians.  The Joint Motion states that the 
Board's July 7006 decision did not include an explanation of 
whether the VA examination was sufficiently complete without 
such discussion to comply with the Board's July 2005 Remand.  

The July 2005 Remand directed the RO to conduct VA 
examination which included review of the claims folder and 
the VA examination conducted in May 1997 and the statements 
of Drs. Berkowitz and Paukman submitted in June 2005.  The 
Joint Remand noted that an appellant is entitled to 
compliance with the terms of a Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  

However, the private medical statements submitted in April 
1997 do not differ from the statements provided in 2005 in 
any significant detail other than the date at the top of the 
statement, although the 2005 statements discussed by the VA 
examiner are somewhat more favorable to the veteran because 
the 2005 statements are longer and provide more detail.  In 
1997, Dr. Harry Berkowitz, in a hand-written, one-sentence 
statement, indicated only that the veteran was under the care 
of his father, Dr. Murray Berkowitz, from "approximately 
1965-1975."  Dr. Berkowitz provided no other information in 
his 1997 statement.  His 2005 typed statement provides the 
information that Dr. Murray Berkowitz "is no longer 
practicing," and provides the same dates "1965-1975," for 
the veteran's treatment by Dr. Murray Berkowitz.  The 2005 
statement also specifically notes that the veteran reported 
that he was treated by Dr. Murray Berkowitz for 
osteoarthritis of the hands, and notes the veteran's report 
that this condition was secondary to his job while in 
service.  Dr. Harry Berkowitz further stated, "It is 
possible that this is exacerbated while working in the 
kitchen with duties that include physical manipulation with 
his hands."  

Since the 2005 statement from Dr. Berkowitz, which includes 
all the information included in the 1997 statement, with 
additional detail added in 2005, was considered by the 
examiner who conducted the July 2005 examination, Remand for 
further discussion of the contents of the 1997 statement from 
Dr. Berkowitz would not benefit the veteran, and would be 
fruitless.  Remand for consideration of this 1997 statement 
is not required, since the July 2005 VA examination of the 
hands specifically notes, "All requested physicians' 
statements noted."  That notation reflects that the VA 
examiner complied with the Board's Remand. 

In 1997, in a hand-written note, Dr. Paukman stated that he 
had known the veteran since 1981, and that the veteran "was 
previously in the care of Dr. Colombo who was in this office 
prior [sic] 1983."  Dr. Paukman further stated that the 
veteran "suffers from arthritis.  He used to receive 
physiotherapy in this office."  Dr. Paukman provided no 
other information in the 1997 statement.  His 2005 typed 
statement included the full text of the 1997 statement, with 
addition of the word "to" between "prior" and "1983," 
and with an additional sentence.  The additional sentence 
states that the veteran was exposed to extreme cold in his 
duties in the army as a cook, and states that those 
conditions "could have been a contributory factor to his 
arthritis condition."  

Since the 2005 statement, which includes the full text of the 
1997 statement, was considered by the examiner who conducted 
the July 2005 examination, Remand for further discussion of 
the contents of the 1997 statement would not benefit the 
veteran, and would be fruitless.  Remand for consideration of 
the 1997 statement is not required, since the July 2005 VA 
examination of the hands specifically notes, "All requested 
physicians' statements noted."  That notation reflects that 
the VA examiner complied with the Board's Remand. 

Given the above, the Board concludes that the evidentiary 
value and persuasive value of the July 2005 opinion of the VA 
examiner is not decreased by lack of discussion of the April 
1997 private medicals statements.  The April 1997 medical 
statements do not provide any fact, opinion, or rationale as 
to date of onset of arthritis of the hands, date of medical 
diagnosis of arthritis of the hands, or opinion as to 
etiology of arthritis which differs from the 2005 statements 
discussed by the VA examiner.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for arthritis of 
the hands, since the service medical records are devoid of 
reference to the veteran's hands, and the most probative 
evidence of record supports a determination that the veteran 
did not complain of or seek treatment for arthritis of the 
hands until at least one year had elapsed after his service 
discharge.  Because the evidence is not evenly balanced, the 
rule affording to the veteran the benefit of the doubt does 
not apply.  38 U.S.C.A. § 5107(b).  The claim must be denied.


ORDER

The appeal for service connection for arthritis of the hands 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


